Case 1:20-cv-06434-RA Document 1-4 Filed 08/13/20 Page 1 of 3

EXHIBIT 4
Case 1:20-cv-06434-RA Document 1-4 Filed 08/13/20

WILLIAM L. JUSKA, JR.
JAMES L. ROSS*

ERIC E. LENCK

JOHN J. WALSH*
PETER J. GUTOWSKI
WAYNE D. MEEHAN*
DON P. MURNANE, JR.+
THOMAS M. RUSSO
THOMAS M. CANEVARIT
MICHAEL FERNANDEZ*
JOHN F. KARPOUSIS*:
WILLIAM J. PALLAS*
GINA M. VENEZIA*:
JUSTIN T. NASTRO*
MANUEL A. MOLINA
DANIEL J. FITZGERALD*t+
BARBARA G. CARNEVALE*
ERIC J. MATHESON*
MICHAEL D. TUCKER*s
RYAN BYRNES*
WILLIAM H. YOST*

J. TANNER HONEA**
YAAKOV U. ADLER
MICHAEL J. DEHART
ADAM DEITZt
MATTHEW J. PALLAY*
CODY KING

* ALSO ADMITTED IN NEW JERSEY

t ALSO ADMITTED IN CONNECTICUT

* ALSO ADMITTED IN WASHINGTON, D.C.
® ALSO ADMITTED IN LOUISIANA

% ALSO ADMITTED IN PENNSYLVANIA

* ALSO ADMITTED IN TEXAS.

Patrick F. Lennon, Esq.

LAW OFFICES OF
FREEHILL HOGAN & MAHAR LLP
80 PINE STREET
NEW YORK, N.Y. 10005-1759
TELEPHONE (212) 425-1900
FACSIMILE (212) 425-1901
E-MAIL: reception@freehill.com

www. freehill.com

July 22, 2020

Lennon Murphy & Phillips LLC

1599 Post Road East
Westport, CT
06880

Dear Pat,

Re: M/T Ridgebury Progress
C/P November 20, 2019
SDNY 20-cv-05198

Page 2 of 3

NEW JERSEY OFFICE
103 EISENHOWER PARKWAY, SUITE 400
ROSELAND. N.J. 07068
TELEPHONE (973) 623-5514
FACSIMILE (973) 623-3813

CONNECTICUT OFFICE
246 MARGHERITA LAWN
STRATFORD, CT 06615
TELEPHONE: (203) 921-1913
FACSIMILE (203) 358-8377

OF COUNSEL
GEORGE B. FREEHILL
PATRICK J. BONNER*
MARK F. MULLER
HILARY K. JONCZAK+

$ ADMITTED IN FLORIDA ONLY. PRACTICE
LIMITED TO FEDERAL ADMINISTRATIVE LAW

Our Ref: 345-20/PJG
Your Ref: LMP 4957

We refer to our multiple telephone discussions and email traffic over the last week regarding

the subject charter, and write in response to your request for further details in connection with

the losses and damages our clients have suffered in connection with this voyage.

As previously outlined, we represent the charterer Laurel Shipping LLC, as well as the shipper

and consignee of the subject cargo. As a consequence of the breaches by the vessel interests,

including your clients’ (i.e. Seawolf Tankers Inc. as disoonent owner and its manager Heidmar
Inc.) breach of the November 20, 2019 charter, as well as the breach by the vessel owning
interests (including the registered owner Ridgebury Kilo LLC and the vessel manager Ridgebury

Tankers) of the bills of lading, our clients have suffered tremendous losses due to the failure to

deliver the cargo as contemplated under the governing contracts.

529400.1
Case 1:20-cv-06434-RA Document 1-4 Filed 08/13/20 Page 3 of 3

In this respect, our clients suffered market losses of approximately $17 million based upon the
difference in value of the product between the time it should have been delivered as compared
to the value when the vessel finally arrived -- months after the expected delivery date following
repeated breakdowns during the voyage due to multiple unseaworthy and improper
maintenance conditions. In addition, our clients incurred logistical expenses in connection with
the need to dispose of the product so far beyond the contemplated delivery, presently
estimated at $2.7 million.

As you can appreciate, the calculation of the losses is under active review and there may be
adjustments which increase the total claim as we compile and evaluate all of the activities that
were undertaken in response to the abysmal performance of the contracts. As such, these
figures are submitted without prejudice to our clients’ rights to make any appropriate
adjustment(s) that may be necessary to reflect the full measure of the damages suffered in this
situation.

On behalf of our clients, we hereby make demand for payment of these sums, together with
any additional damages and losses as may be revealed in the coming weeks as we continue to
review with our clients the ramifications of this carriage. Please ensure that your clients retain
all documents, materials, communications and email traffic relating to this situation, including
but not limited to the contract(s), the performance of the voyage and the condition of/repairs
to the vessel both before and during the voyage.

This communication is without prejudice to our clients’ rights under the applicable contracts, at
law and equity, all of which are reserved.

Very truly yours,

  

G

an & Mahar, LLP

 
  
  

# Peter J Gutowski

529400.1
F'REEHILL, HOGAN & MAHAR LLP
